DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 19-21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the switch” in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites “the apparatus”, which depends back on claim 1, but claim 19 is written in independent form.  It is unclear if claim 19 depends on claim 1 or is an independent claim.  Claims 20-21 are rejected for at least their dependency.
Appropriate correction is requested.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-6, 13-14, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker (US 5808289) in view of Miller et al. (US 20090266898).
Re claim 1, Becker teaches: 
An apparatus for arrangement on a hand having an identification device (100/200)  arranged on said apparatus, wherein the apparatus comprises a work glove or a carrying strap (50) which can be arranged on a hand, having an identification device (100/200) detachably arranged on said work glove  or carrying strap, wherein the identification device  is arranged on a side of the work glove  or carrying strap associated with a back of the hand (FIG. 1), characterized in that a connecting line (506)  (not taught as made of fabric) is provided between the switch (500) and the identification device (100/200), wherein an electrically conductive material is arranged in the fabric (cable 506 is electrically conductive) , in that a first part of at 
	Becker is silent to fabric for the connecting line.
	Miller et al. generally teaches a fabric stretch harness covering a cable extending from the wrist area to a finger (FIG. 1+ and FIG. 11B).
	Prior to the effective filing date it would have been obvious to combine the teachings to reduce slack in the cable so it doesn’t get in the way.
	Re claim 2, FIG. 11B shows that the stretch harness can have 2 layers.  The switch is interpreted as including at least a portion of the two layers, for purposes of Examination, as the claims do not recite what the switch can include/ not include.   
Re claim 4, the switch is attached to a finger as taught above.
Re claims 5-6, the connecting line is a cable/ electrical line/ wire that can have a wavy or zigzag or meandering shape.
Re claim 13, the fasteners are interpreted as standard.
Re claim 14, the fasteners are taught above.  Those silent to female and male screw pieces as recited, as there are nubs and snap fittings, it would have been obvious to one of ordinary skill in the art to try one of a plurality of known solutions for securing, such as screws, for expect4ed results of securing elements together.
Re claim 16, Becker teaches a replaceable battery (col 3, lines 5+).
Re claim 17, a barcode reader is taught above.
nd to last paragraph before claims). Miller et al. teaches RFID readers on a hand (abstract+).  
Claims 7-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker/ Miller et al., as discussed above, in view of Lee (U S20120187192).
Re claim 7, the teachings of Becker/ Miller et al. have been discussed above but are silent to a fabric holder for holding the device.
	Lee teaches such limitations (FIG. 1b+ which teaches a holder on a fabric/leather/cloth glove.  Prior to the effective filing date, it would have been obvious to combine the teachings for protective storing.
 It would have been obvious for the holder to be fabric/ leather/ cloth to be the same as the glove, for aesthetics, for durability, etc.
Re claim 8, FIG. 1B+ teaches a tab or flap for the holder.
Re claim 9, FIG. 1b teaches a slot such as for the cable 10. Additionally it would have been obvious that there be an opening slot for reading, as FIG. 2 shows reading.
Re claim 10, Becker teaches button/ switch at 500, and Lee teaches a pushbutton 104, so as to aid activation.
Re claim 12, the limitations have been discussed above.
Claims 11-12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker/ Miller et al./ Lee, as discussed above, in view of Sandor (US 5340972).
Re claim 11, the teachings of Becker/ Miller et al./ Lee have been discussed above but are silent to motion sensors.  
Sandor teaches such limitations (col 6, lines 17+).

Re claim 12, the limitations have been discussed above.
Claims 15 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker/ Miller et al., as discussed above, in view of Lu et al. (US 20200022433).
Re claim 15, the teachings of Becker/ Miller et al. have been discussed above but are silent to circuit board in contact with the first part of the snap fastener. 
Lu et al. teaches a circuit (FIG. 21), wherein a board is an obvious expedient to house the circuit elements.  IT would have been obvious that as part of the device, it is in a type of contact with the fasteners of the device as well.  The claim does not recite directly in contact or in contact so as to communicate a data/ signal through the contact.  
Re claim 18, the teachings of Becker/ Miller et al. have been discussed above but are silent to RFID reading.
Lu eta l. teaches such limitations (paragraph [0058]+).
Prior to the effective filing date it would have been obvious to combine the teachings for increased reading distances, data storage, and not requiring line of sight. 
Re claim 19, the teachings of Becker/ Miller et al. have been discussed above but are silent to sewing the holder.
Lu et al. teaches such limitations (paragraph [0064]) wherein the pad is sewn on the glove.
Prior to  the effective filing date it would have been obvious to combine the teachings for securely fastening and keeping a low profile.

Re claim 21, Lu et al. teaches the missing limitation of pressing the fasteners into the glove (FIG. 2) which is an obvious expedient for securing.
Claims 1, 3, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al., as discussed above.
Re claims 1, 3, and 19, Lu et al. teaches the limitations (FIG. 1+) wherein as taught by the abstract+ the coupling of the different conductive regions together triggers the activation.  Lu et al. teaches snap fasteners in FIG. 2+, wherein it would have been obvious to have the first/ second fastener on the device/ glove as a matter of aesthetics/ design variation as one of  a plurality of known ways to arrange.  One would have been motivated to try to have the first part on the device and second on the glove for aesthetics/ streamlining the form factor, system constraints, etc.  Lu et al. teaches conductive fabric which is interpreted to read on the connecting line between the switch and device in the fabric as the line is embedded in the fabric. 
Claims 11-12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al., as discussed above, in view of Sandor (US 5340972).
Re claim 11, the teachings of Lu et al. have been discussed above but are silent to motion sensors.  
Sandor teaches such limitations (col 6, lines 17+).
Prior to the effective filing date it would have been obvious to combine the teachings for ease of activation/ automation.
Re claim 12, the limitations have been discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (US 2012/0187192), (US 20190197273), (US 2020/0160016), (US 5514861), (US 4935610), (US 4766299), and (US 2009/0272811).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409. The examiner can normally be reached 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL I WALSH/Primary Examiner, Art Unit 2887